Per Curiam.

A landlord cannot institute and maintain summary proceedings to evict a statutory tenant in possession of business space, under subdivision (k) of section 8 of the Business Rent Law (L. 1945, ch. 314, as amd.) where the proposed lease permits the landlord to cancel the lease if the new tenant is unable to obtain the consent of the State Liquor Authority for the operation of a restaurant and bar, as such provision does not meet the noncancelable requirements as defined and prescribed in this section.
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
Concur — Hoestadter, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.